Citation Nr: 1637671	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  13-30 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to August 1962, and from January to July 1991.  

This case initially came before the Board of Veterans Appeals' (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  It was remanded for development in June 2015.

In September 2015, the AOJ granted a TDIU effective April 30, 2009.  The Board finds that this was full grant of the benefits of sought on appeal and no further consideration of this issue is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The remaining issue has been returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

PTSD is not manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent disabling for PTSD are not met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The RO provided the required notice in a letter sent to the Veteran in September 2010.  This letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  

The September 2010 letter informed the Veteran of the laws regarding the assignment of effective dates and disability ratings.  The case was last adjudicated in a September 2015 Supplemental Statement of the Case.

Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, private treating source records, and statements from the Veteran's representative.

The Board remanded the appeal in June 2015 for an additional VA opinion to be obtained to ascertain the severity of the Veteran's PTSD disability.  The Board also directed VA to obtain the Veteran's treatment records from the San Juan VA Medical Center.  A VA opinion was obtained in August 2015.  This report reflects the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  The Board therefore concludes that the August 2015 report is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additionally, the Veteran treatment records from the San Juan VA Medical Center were obtained and associated with the claims file.

The Board finds that there was substantial compliance with the June 2015 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Analysis

The Veteran appeals the denial of a rating higher than 50 percent for PTSD.  His disability is evaluated pursuant to 38 C.F.R. § 4.130 Diagnostic Codes 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  

The General Rating Formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  

A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  

A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  

A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

Based on the evidence presented, the Board finds that a rating higher than 50 percent disabling for PTSD is not warranted.  A review of the record discloses that the Veteran's symptoms during this time frame are more characteristic of a disability picture that is contemplated by a 50 percent rating rather than that contemplated by a 70 percent rating or higher under Diagnostic Codes 9411.  Few of the type of criteria contemplated for a 70 percent rating or higher have been demonstrated. 

The Veteran was afforded a VA examination in January 2011.  During the January 2011 VA examination, the VA examiner found that the Veteran's PTSD symptoms resulted in mild symptoms.  He continued to report a strong support network from his family, including his spouse, children, and immediate relatives.  He reported symptoms of sleep disturbance, nightmares, anger, flashbacks and being easily startled.  

The VA examiner noted that his symptoms included anxiety,  suspiciousness, chronic sleep impairment, irritability, guilt, and social withdrawal.

The above findings, to include the lay statements of record, outpatient treatment records and VA examinations, justify no more than a 50 percent rating.  During this time, the Veteran remained married and it is noted in the record that he has a good relationship with his children and immediate family.  The above demonstrates that he can maintain relationships and has some positive social functioning.  

The Veteran was afforded a VA examination in August 2015.  During the August 2015 VA examination, the VA examiner found that the Veteran's PTSD symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran reported no psychiatric hospitalizations since his last evaluation.  He reported symptoms of detachment, hypervigilance, sleep disturbance, avoidance, and diminished interest in significant activities.  

The VA examiner noted that his symptoms included anxiety, dysphoric mood, and  suspiciousness.

San Juan VA treatment records disclose the Veteran is married and has a good relationship with his spouse.  He worked as a security guard until his retirement due to age and longevity.  

VA treatment records reveal that the Veteran remains alert, oriented, and with normal speech and thought processes.  He denied obsessional rituals, hallucinations and suicidal/homicidal ideations during his various examinations.  

The VA treatment records show the Veteran did not have neglect of personal appearance, that he is competent to manage his monthly benefits, and that he posed no threat of danger to himself or others.  

It was noted that he is isolative and has few friends.  The Veteran reports trouble sleeping to include nightmares, depression, flashbacks, irritability, anxiety, social isolation, temper problems, arousal and avoidance.  Examinations reveal he has appropriate affect.  His speech is normal, thought process is logical and linear, and judgment and insight are fair.  He is alert and oriented times four, and gross memory and attention abilities appear to be globally intact.  He also denied suicidal and/or homicidal ideations during this time. There is no evidence of hallucinations, delusions or other symptoms of psychosis, and he denied any thoughts of harming himself or others.  

The above findings, to include the lay statements of record, outpatient treatment records and VA examinations, justify no more than a 50 percent rating.  During this time, the Veteran remained married and it is noted in the record that he has a good relationship with his children and immediate family.  The above demonstrates that he can maintain relationships and has some positive social functioning.  VA examinations reveal that the Veteran remains alert, oriented, and with normal speech and thought processes.  He denied obsessional rituals, hallucinations and suicidal/homicidal ideations during his various examinations.  

The VA examiners also found that the Veteran did not have neglect of personal appearance, that he is competent to manage his monthly benefits, and that he posed no threat of danger to himself or others.  

For the reasons stated above and given the absence of symptoms during this period such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and given the absence of an inability to establish and maintain effective relationships, the Board finds against a 70 percent rating.

It is well to note that while an examiner's classification of the level of a psychiatric impairment, by words or by a global assessment of functioning score, is to be considered, that classification is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.  Here, it is notable that the Veteran's global assessment of functioning score was 65 at the January 2011 VA examination, denoting some mild symptoms.  

At the August 2015 VA examination, the Veteran's PTSD was noted to produce occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which correlates with a 30 percent evaluation.  

In the view of the Board, the global assessment of functioning score from the January 2011 VA examination and the assessment of his PTSD from the August 2015 VA examination are consistent with the Veteran's PTSD symptomatology and the currently assigned 50 percent rating.

The Board finds that the Veteran has been competent and credible when reporting his symptoms during this time.  The medical and lay evidence as well as the GAF score, however, establish that there is occupational and social impairment with reduced reliability and productivity.  The manifestations, even when accepted as credible, do not establish occupational and social impairment with deficiencies in most areas.  

The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment. If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Although the Veteran reports social and occupational impairment, problems with sleep disturbance, nightmares, anger, hypervigilance, flashbacks and being easily startled, such symptoms do not warrant a 70 percent evaluation or higher when all the other manifestations are considered.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321  (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 
When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the schedular rating criteria contemplate the impairments and symptoms associated with the Veteran's PTSD disability. The symptomatology and impairment caused by the Veteran's PTSD disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. 

The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD disability has manifested difficulty sleeping, social isolation, depression, anxiety and irritability.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, at 443. The levels of occupational and social impairment are also explicitly part of the schedular rating criteria. 

In the absence of exceptional factors associated with this disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In sum, the Veteran's PTSD symptoms are more characteristic of a disability picture that is contemplated by a 50 percent rating.  Neither the lay or credible medical evidence shows his symptoms meet the level required for a 70 percent evaluation or higher.  Accordingly, the claim is denied.  


ORDER

An evaluation in excess of 50 percent for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


